In the

United States Court of Appeals
                For the Seventh Circuit

No. 10-3243

JASON S ENNE,
                                                  Plaintiff-Appellant,
                                  v.

V ILLAGE OF P ALATINE, ILLINOIS,
                                                 Defendant-Appellee.



             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 1:10-cv-5434—Matthew F. Kennelly, Judge.



      A RGUED F EBRUARY 9, 2011—D ECIDED JULY 11, 2011




   Before E ASTERBROOK, Chief Judge, and F LAUM and
R IPPLE, Circuit Judges.
  F LAUM, Circuit Judge. Jason Senne violated a Village
of Palatine municipal ordinance when he left his ve-
hicle in a parking space overnight. He returned to his
vehicle to find a $20 parking citation on its windshield.
Displeased that the citation revealed personal informa-
tion—such as his driver’s license number, address, and
weight—Senne initiated a multi-million-dollar class
2                                               No. 10-3243

action lawsuit. He maintained, then as now, that the
Village’s conduct violated the Driver’s Privacy Protection
Act (“DPPA” or “Act”), 18 U.S.C. § 2721, et seq., which
generally makes it unlawful to disclose personal infor-
mation contained in a motor vehicle record. The DPPA
includes a private cause of action against persons—
a term defined to include entities such as the Village,
18 U.S.C. § 2725(2)—who impermissibly use someone’s
personal information. 18 U.S.C. § 2724(a). The distinction
between permissible uses and impermissible ones is key,
for Senne’s effort to recover damages is stymied by a pro-
vision of the DPPA that excepts the Village’s conduct
from the Act’s proscriptions. The district court was
correct to dismiss this case, and we affirm the judgment
in favor of the Village.


                      I. Background
  We accept as true all well-pleaded allegations in the
complaint. Reger Dev., LLC v. Nat’l City Bank, 592 F.3d 759,
763 (7th Cir. 2010). In August 2010, Senne violated the
Village’s overnight parking ban and was issued parking
citation number P2794846. The fine was $20. The citation
was printed electronically and placed underneath one
of the windshield-wipers on his vehicle. Senne dis-
covered it approximately five hours after it was placed
on the vehicle. The citation included personal informa-
tion about Senne—his name, address, driver’s license
number, date of birth, sex, height, and weight. The in-
formation came from motor vehicle records maintained
by the Illinois Secretary of State. The directions on the
No. 10-3243                                                3

citation stated that the recipient could pay the fine in
person or request a hearing. The citation also doubled as
an envelope, and the directions said to use it if paying
by mail. The complaint does not say if Senne followed
those directions, but because personal information ap-
peared on the outside of the citation-turned-envelope,
anyone who came across it could have viewed his
personal information. Thus, under the Village’s practice,
personal information gets disclosed once when the
ticket is placed on the vehicle, and then a second time if
the recipient pays by mail. That is Senne’s position, in
any event.
  The DPPA provides a cause of action against persons
and certain entities who disclose “personal information . . .
from a motor vehicle record, for a purpose not permitted
under” the DPPA. 18 U.S.C. § 2724(a). After Senne
received his citation, he filed suit on behalf of himself
and other similarly situated individuals. His complaint
alleges that the Village, through its officers, violates
the DPPA by placing personal information on traffic
citations.
  The Village filed a motion to dismiss the case,
pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure. The Village argued that placing a traffic ticket
on a windshield does not “disclose” personal informa-
tion within the contemplation of the DPPA. The Village
also argued that, even if it did disclose Senne’s personal
information, placing a traffic ticket on a vehicle is a
“permissible use” under 18 U.S.C. § 2721(b). The district
court granted the Village’s motion to dismiss on both
4                                                No. 10-3243

grounds, providing a short statement of reasons in
open court. As explained below, we agree with the
second ground, but not the first.


                      II. Discussion
  A district court’s ruling on a motion to dismiss is
subject to de novo review, as is its interpretation of a
federal statute. Heyde v. Pittenger, 633 F.3d 512, 516 (7th
Cir. 2011); Pro’s Sports Bar & Grill, Inc. v. City of Country
Club Hills, 589 F.3d 865, 871 (7th Cir. 2009). Recent
cases sketching the contours of Federal Rule of Civil
Procedure 12(b)(6) have centered on whether allegations
in a complaint state a “plausible” claim for relief. E.g.,
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (teaching that
the plausibility requirement “asks for more than a sheer
possibility that a defendant has acted unlawfully”);
Swanson v. Citibank, N.A., 614 F.3d 400, 403-04 (7th Cir.
2010) (teasing out the implications of Iqbal). This case
rests more comfortably in Rule 12(b)(6)’s wheelhouse:
the Village contends that if one accepts all of Senne’s
allegations as true, there simply is no legal basis for
holding it liable. 5B Charles Alan Wright and Arthur R.
Miller, F EDERAL P RACTICE & P ROCEDURE § 1355, at 351-52
(3d ed. 2004) (explaining the historic function of the rule
and its common-law antecedent); see also Fed. R. Civ. P.
12(b)(6) advisory committee note (1946 amend.) (stating
that Rule 12(b)(6) is “substantially the same as the old
demurrer for failure of a pleading to state a cause of
action”). In particular, the Village contends that placing
a parking ticket on a windshield does not disclose
No. 10-3243                                                   5

personal information within the meaning of the DPPA. As
a backstop, the Village argues that placing a ticket on a
windshield is a permissible use of personal information
under the Act.
  The viability of the Village’s arguments turns on the
meaning of the DPPA. Our goal is to ascertain Congress’s
purpose in enacting the legislation. E.g., Milner v. Dep’t
of Navy, 131 S. Ct. 1259, 1264 (2011) (quoting Park ‘N
Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 194 (1985));
United States v. N.E. Rosenblum Truck Lines, 315 U.S. 50,
53 (1942). Generally, the plain language of a statute is
the best evidence of legislative intent. United States v.
Clintwood Elkhorn Mining Co., 553 U.S. 1, 11 (2008)
(“The strong presumption that the plain language of
the statutes expresses congressional intent is rebutted
only in rare and exceptional circumstances.”) (quotation
marks and alterations omitted); United States v. Ye, 588
F.3d 411, 414-15 (7th Cir. 2009). In looking to the
language of the DPPA, we are mindful that statutory
interpretation is a “holistic endeavor,” which requires
courts to look at words and their meaning not in
isolation, but in the context of the statutory scheme in
which they appear. Koons Buick Pontiac GMC, Inc. v.
Nigh, 543 U.S. 50, 60 (2004).


A. Disclosing Personal Information under the DPPA
  Title 18, Section 2721(a)(1), of the United States Code,
provides that a “State department of motor vehicles, and
any officer, employee, or contractor thereof, shall not
knowingly disclose or otherwise make available” personal
6                                               No. 10-3243

information “obtained by the department in connection
with a motor vehicle record.” There is no dispute that
the information was personal information or that it was
obtained “in connection with a motor vehicle record.” The
parties focus on whether or not placing a citation with
readily accessible personal information “discloses” per-
sonal information with the meaning of Section 2721.
  The Village argues that disclose means to disclose to
someone. In the Village’s view, a plaintiff must show that
personal information was actually handed over to
a specific someone, or at least that a specific someone
observed the information. The Village’s argument, how-
ever, puts shackles on the ordinary meaning of the word
disclose. The infinitive form of the word means “[t]o
open up to the knowledge of others; to make openly
known, reveal, declare.” 4 T HE O XFORD E NGLISH D IC-
TIONARY 737-38 (2d ed. 1989) (def. 5); see also, e.g., W EB-
STER’ S N INTH N EW C OLLEGIATE D ICTIONARY 360 (1990)
(defs. 2a, 2c) (“to make known or public” and “to expose
to view”); T HE R ANDOM H OUSE C OLLEGE D ICTIONARY
378 (Rev. ed. 1980) (defs. 1-3). One may disclose infor-
mation by handing it over to someone or by exposing it
to view. Either will do. The Village does not grapple
with the breadth of the word. Nor does it otherwise
offer a convincing defense of its position that Congress
adopted half of the word’s meaning. Respect for the
DPPA’s text demands that we not blithely accept that
view. Imagine if a DMV employee placed a stack of
driver records on a city sidewalk. Under the Village’s
reading, only the person whose information was at the
top of the stack would have his information disclosed
No. 10-3243                                                  7

and only after someone viewed it. The second record
would not be disclosed, and a cause of action would not
accrue, until a passerby picked up the first record,
removed it, and peered down.
  Our conclusion that Congress would not have
intended that outcome is bolstered by the rest of Section
2721(a). The Village’s argument about the word disclose
casts a squinted eye toward the section in which the
word appears. Section 2721(a) makes it illegal to “disclose
or otherwise make available” personal information. The
Village’s brief does not address the emphasized language,
and the language is not helpful to its cause. The word
available means capable of being employed with advan-
tage. 1 O XFORD E NGLISH D ICTIONARY 812 (2d ed. 1989)
(def. 3). When a citation with personal information has
been placed on an automobile, readily viewable and
free for the taking, it cannot be gainsaid that the
recipient’s personal information has been made avail-
able. Accordingly, the Village’s argument that “knowing”
disclosure under Section 2721(a) requires knowledge that
the information would be discovered by a “hypothetical
thief” is a non-starter. As our oft-approved criminal
pattern jury instructions provide, knowingly “means that
the defendant realized what he was doing and was
aware of the nature of his conduct.” Pattern Criminal
Federal Jury Instructions of the Seventh Circuit § 4.06. If the
act that constitutes disclosure was done voluntarily
and purposely, the mens rea element of the DPPA is
satisfied. See also United States v. Ramsey, 785 F.2d 184, 188-
89 (7th Cir. 1986); Model Penal Code § 2.02(2)(b)(i).
8                                               No. 10-3243

   Finally, we note that both parties have argued, at a
high level of abstraction, that the legislative history
supports their favored interpretation of Section 2721(a).
Legislative history can be useful in resolving statutory
ambiguity, although resorting to it is not without perils.
As Judge Leventhal’s quip goes, using legislative
history can be akin to looking out over a crowd and
spotting one’s friends. Patricia M. Wald, Some Observa-
tions on the Use of Legislative History in the 1981 Supreme
Court Term, 68 I OWA L. R EV. 195, 214 (1983). We need not
decide whose friends we like better, however, because
the meaning of the words in § 2721 is plain. Burlington
N. R.R. Co. v. Oklahoma Tax Comm’n, 481 U.S. 454, 461
(1987). A plaintiff seeking to sue under the DPPA is not
required to show (much less plead) that a third-party
actually received personal information from a motor
vehicle record. The Village’s practice of placing personal
information on an uncovered traffic citation “disclose[s]
or otherwise make[s] available” the information.


B. Permissible Uses of Personal Information under
   the DPPA
  Senne’s success on the meaning of the Section 2721(a),
however, is short-lived. Title 18, Section 2721(b), of the
United States Code, lists “permissible uses” of personal
information that do not violate the DPPA. In all, Congress
included14 permissible uses. They run the gamut, from
certain research activities to operating toll facilities. The
Village says that three permissible uses apply, but they
make arguments with respect to only two of them, and
we need discuss only one.
No. 10-3243                                                 9

  Section 2721(b)(4) provides, with emphasis supplied
by us: “Personal information referred to in subsection
(a) . . . may be disclosed . . . [f]or use in connection with
any civil, criminal, administrative, or arbitral proceeding
in any . . . court or agency or before any self-regulatory
body, including the service of process . . . .” Under Illinois
law and by municipal ordinance, the parking citation
that Senne received constitutes service of legal process.
See 625 ILCS 5/11-208.3(b)(3) (authorizing municipalities
to serve process for parking violations by means of
affixing the notice to the vehicle); Village of Palatine
Ordinance 2-707(b)(3) (service of complaint in admin-
istrative proceedings may be effected by affixing
complaint to the property where the violation is found).
Because affixing the parking citation to Senne’s vehicle
constituted service of process, disclosing personal infor-
mation in the citation did not violate the DPPA.
   Neither of Senne’s responses provides an answer.
Senne first seems to argue that there is a distinction
between disclosing information and using information
and that the distinction matters. If so, then the argument
is ambitious, because even a permissible use could con-
stitute an unlawful disclosure. That argument is no
silver bullet. The DPPA provides that personal informa-
tion “may be disclosed . . . [f]or use . . .,” and then
lists permissible uses. 18 U.S.C. § 2721(b). The subsec-
tion (like other parts of the DPPA) is marked by
inartful drafting, to be sure, but that does not make it
ambiguous. Lamie v. United States Trustee, 540 U.S. 526,
534 (2004). The only plausible reading of the subsec-
tion is that permissible uses may disclose otherwise-
10                                                  No. 10-3243

protected information. The implication of Senne’s argu-
ment is that much if not all of Section 2721(b) is sur-
plusage. He offers no convincing explanation for why
this is a defensible, much less superior, construction of
the statute. See Chickasaw Nation v. United States, 534 U.S.
84, 94 (2001) (canon against surplusage “is sometimes
offset by the canon that permits a court to reject words
as surplusage if inadvertently inserted or if repugnant
to the rest of the statute”) (quotation marks omitted).
  Second, Senne argues that subsection (b)(4) should not
apply because printing personal information on a cita-
tion “does nothing to aid service.” This an example
of a common thread that runs through Senne’s brief;
he argues variously that the Village’s practice is unneces-
sary, foolish, and a “poor security practice.” That may
be, but Congress is free to use language broad enough
to permit all those things. Subsection (b)(4) does not
impose best practices on municipalities when en-
forcing traffic regulations. If municipalities disclose
personal information “in connection with any . . . admin-
istrative . . . proceeding . . . including the service of pro-
cess,” then they fall outside the Act’s proscriptions. The
statute does not ask whether the service of process
reveals no more information than necessary to effect
service, and so neither do we.1 Because subsection (b)(4)


1
  Judge Ripple’s partial dissent reasons that our interpretation
of the statute frustrates Congressional intent. We respectfully
disagree with the position that the “manifest intent of the
statute” is to limit disclosures of personal information “to those
                                                    (continued...)
No. 10-3243                                                 11

by its terms permitted the Village to put Senne’s personal
information on the traffic ticket that it placed on his
windshield, this lawsuit cannot move forward.
  The language in subsection (b)(4) is also broad enough
to cover Senne’s redisclosure argument. Recall, Senne
intimates that the Village rediscloses personal informa-
tion when a ticket recipient mails in a parking citation.
The design of the citation, and instructions for using it
as an envelope, means that anyone who comes across
it once it has been placed in the mail can observe a
ticket recipient’s personal information. (Hold to one side
the fact that the Village also allows in-person payment.)
The provision on which Senne relies is 18 U.S.C. § 2721(c).
The provision says that an “authorized recipient of per-
sonal information . . . may resell or redisclose the infor-
mation only for a use permitted under subsection (b) . . . .”
Senne’s argument suffers from two problems. First, the



1
   (...continued)
that are reasonable in effectuating the purpose of” subsection
(b). By its terms, subsection (b)(4) permits the disclosure of
all personal information, not just that which is reasonably
necessary. The dissenting opinion does not provide a tex-
tual foundation for its interpretation of the statute, which
Congress of course remains at liberty to amend. While individ-
ual legislators might well favor placing greater restrictions
on what state motor vehicle departments can disclose, it is not
evident that Congress as a whole would wish to do so. It is
not uncommon for Congress, out of respect for our federal
system, to limit its response to legitimate policy challenges—
even those with apparent (and appealing) solutions.
12                                                No. 10-3243

same language that allows the Village to serve process
would also cover Senne’s response. Second, and more
importantly, subsection (c) raises the specter of liability
for the person who rediscloses personal information,
not the original person or entity who effected the dis-
closure. In this case, the person who would be on the
hook for the redisclosure is Senne—and we cannot en-
tertain a lawsuit between him and himself. Aetna
Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 240-
41 (1937) (To be justiciable, a controversy must
“touch[] the legal relations of parties having adverse
legal interests.”).


                      III. Conclusion
  For the reasons set forth above, the judgment of the
district court is A FFIRMED.




  R IPPLE, Circuit Judge, concurring in part and dissenting
in part. I agree with the majority opinion that the Village
of Palatine (“Village”) disclosed, within the meaning of
the Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C.
§§ 2721-2725, Mr. Senne’s personal information. I respect-
fully disagree, however, that the Village’s actions con-
stitute a statutory exemption under the DPPA. In my
No. 10-3243                                                 13

view, the Village has violated the DPPA through ex-
cessive disclosure of personal information on parking
tickets. In enacting the DPPA, Congress was acutely
aware of the need to balance between the privacy/
security interests of an individual and the government’s
legitimate use of private information.1 The majority
opinion does not, in my view, reflect the Congressional
judgment in this respect. Therefore, with great respect
for the thoughtful analysis of my colleagues, I must
respectfully dissent.
  The Village submits that placing parking tickets con-
taining extensive personal information from the files of
the Department of Motor Vehicles on illegally parked
vehicles falls within two permissible uses under the
DPPA. In § 2721(b), the DPPA provides that “[p]ersonal
information . . . may be disclosed . . . [f]or use by any . . .
law enforcement agency, in carrying out its functions,” 18
U.S.C. § 2721(b)(1), and “[f]or use in connection with
any . . . administrative . . . proceeding in any Federal,
State, or local court . . . including the service of process,”
18 U.S.C. § 2721(b)(4). The majority opinion focuses


1
  See 140 Cong. Rec. H2522 (daily ed. Apr. 20, 1994) (statement
of Rep. Moran, sponsor of the DPPA) (“[The DPPA] strikes a
critical balance between an individual’s fundamental right to
privacy and safety and the legitimate governmental and
business needs for this information.”); id. at H2526 (statement
of Rep. Goss, co-sponsor of the DPPA) (“I believe the
[DPPA] adequately balances the circumstances where access
to the DMV information is justified relative to the very real
concern for privacy protection.”).
14                                            No. 10-3243

solely on the permissible use of personal information
to serve process. I believe, however, that neither permis-
sible use is applicable.
   The majority opinion is correct that the issuance of
a parking ticket is within the function of a law enforce-
ment agency and that such an issuance begins an adminis-
trative proceeding under Illinois law. See 625 ILCS 5/11-
208.3(b)(1), (b)(3). For the majority opinion, the DPPA
simply does not address or regulate excessive disclosure.
In its view, so long as the purpose behind the action is
a permissible use listed in § 2721(b), there is apparently
no limit to the disclosure that the government can under-
take. Therefore, in issuing a parking ticket, the Village
can publish the vehicle owner’s home address, driver’s
license number, date of birth, sex and height as well as
the vehicle identification number even though such
information is of no consequence for the purpose of
issuing the ticket: to notify the owner of the car of
incurred financial liability.
  The majority opinion’s interpretation frustrates, sig-
nificantly, the intent of Congress. The language and
structure of the statute makes clear that Congress did
not intend that the statutory exceptions be divorced,
logically or practically, from the purpose of the statute.
Rather, the exceptions must be interpreted in a manner
that is compatible with Congress’s careful attempt to
balance individual privacy/security needs and the legiti-
mate operational and administrative needs of the gov-
ernment. We should not ascribe to Congress the intent
to sanction the publication of any and all personal infor-
No. 10-3243                                                      15

mation through the invocation of an exception. Rather,
we should follow the manifest intent of the statute
that such disclosures be limited to those that are rea-
sonable in effectuating the purpose of that exception.
The exception should not be read as permitting the
release of material totally irrelevant to the governmental
purpose that the exception was intended to protect. We
should interpret the statute as permitting the release,
through the exceptions, of only the personal information
reasonably necessary to effectuate the governmental
purpose set forth in the exception.2
  Congress did not contemplate that the permissible uses
would justify any disclosure, but only those that are
reasonable in light of the permitted use. To attribute
any other intent from the text or the structure of the



2
  In discussing the permissible uses listed under § 2721(b),
Senator Harkin, co-sponsor of the DPPA, considered the very
issue of excessive disclosure, commenting that:
      In appropriate circumstances law enforcement
    agencies may reasonably determine that disclosure of
    this private information to a citizen or group of citizens
    will assist in carrying out the function of the agency. In
    my view, section [2721(b)] authorizes such disclosures.
    ...
      However, this exception is not a gaping loophole in the
    law. A false representation that this information will
    be used for law enforcement purposes would be pun-
    ishable . . . .
139 Cong. Rec. S15962 (daily ed. Nov. 17, 1993) (emphasis
added).
16                                                No. 10-3243

statute is to infer that Congress deliberately intended to
frustrate the very purpose of the statute. Rather, in
my view, in order to preserve the integrity of the Con-
gressional work product, the information disclosed under
an exception must have a reasonable relationship to the
purpose of the exception.
   Mr. Senne’s parking ticket contains disclosures of
personal, security-sensitive information that simply
bear no reasonable relationship to the purpose of the
parking ticket: to notify the owner of a car that he is
financially liable for an administrative violation. There is
no need to include, for the public to view, the owner’s
home address, driver’s license number, date of birth, sex
and height or the vehicle identification number. Indeed,
we have commented that even names are unnecessary
for parking tickets, as “[a] license [plate] number
uniquely identifies the person.” Saukstelis v. City of Chicago,
932 F.2d 1171, 1174 (7th Cir. 1991). In fact, having a
license plate number may be more effective than having
a name. Id. (“Parking tickets effectively say: ‘Chicago,
Plaintiff, versus Owner of the vehicle with License
No. xxxx, Defendant.’ That identifies the parties to the
suit even better than a name does. Only one person
matches a given license plate, while there are many ‘John
Smiths’. A name is just a way of identifying a person;
the name and the person are not a joint ‘thing’.”).
  It is important to note, therefore, the stark difference
between the balance struck by Congress in enacting the
exceptions to the general mandate of the statute and
the balance upon which the majority focuses in this
No. 10-3243                                            17

opinion. Congress debated and struck in its legislative
work product a balance between the personal pri-
vacy/security concerns of individuals and the opera-
tional needs of the Nation’s police forces. The majority
opinion, on the other hand, strikes a balance between an
individual’s personal privacy/security interests and the
administrative convenience of a particular police force.
It largely ignores, therefore, the very problem that Con-
gress sought to address.
  The consequences of the majority’s opinion are not
theoretical but real. The majority opinion facilitates the
very wrongdoing that Congress intended to thwart.
Under the majority’s opinion, an individual seeking to
stalk or rape can go down a street where overnight
parking is banned and collect the home address and
personal information of women whose vehicles have
been tagged and their personal information left for him
to see. He can ascertain the name, exact address
including the apartment number and even other informa-
tion such as sex, age, height and weight pertinent to
his nefarious intent. The police, in derogation of the
explicit intent of Congress, effectively has done his
work for him in identifying potential victims. Similarly,
a public official, having gone to great lengths to pro-
tect himself and his family from the risk of violence
that unfortunately every public official must accept, must
now bear the risk that an expired parking meter vio-
lation might provide a golden opportunity for an indi-
vidual intent on causing the official or his family bodily
harm or death.
18                                              No. 10-3243

  Notably, these scenarios mirror exactly the events,
referenced in the legislative history of the DPPA, that
motivated its introduction and passage:
       In California, actress Rebecca Schaeffer was
     brutally murdered in the doorway of her Los
     Angeles apartment by a man who had obtained her
     [unlisted] home address from [California’s] DMV.
     ....
     [A] 31-year-old man copied down the license plate
     numbers of five women in their early twenties,
     obtained their home address from the DMV
     and then sent them threatening letters at home.
139 Cong. Rec. S15762 (daily ed. Nov. 16, 1993) (statement
of Sen. Boxer, sponsor of the DPPA); see also Lake v. Neal,
585 F.3d 1059, 1060 (7th Cir. 2009), cert. denied, 130 S. Ct.
3296 (2010). Representative Goss, co-sponsor of the
DPPA, summed up “the intent of the bill” as “simple and
straightforward: We want to stop stalkers from obtaining
the names and address of their prey before another tragedy
occurs.” 140 Cong. Rec. H2527 (daily ed. Apr. 20, 1994)
(emphasis added); see id. (statement of Rep. Morella)
(“Allowing a government agency to aid stalkers in
locating those they are harassing is untenable.”). Repre-
sentative Moran, sponsor of the DPPA, also commented,
“Think about that. A total stranger can obtain personal
information about you without knowing anything more
about you than your license plate number and you are
helpless to stop it.” Id. at H2522.
  Here, of course, the Village’s police department ex-
pedites the malefactor’s task. He need not go to the
No. 10-3243                                              19

trouble of going to the Department of Motor Vehicles to
get all the information he wants; the police readily have
supplied it. Congress in enacting the DPPA was motivated
specifically by how disclosure of personal information
in driving records, in particular home addresses, could
enable criminal activity. With this decision, the court
frustrates the very intent and purpose of Congress.
  Finally, it should be noted that today’s decision does not
require that police departments print all the personal
information on a parking ticket that the Village elected
to print on the ticket here. Indeed, it appears from
the representations of counsel that at least some sophis-
ticated police departments have taken a more re-
strained approach and have recognized the immense
public safety risk involved in the practice that the court
sanctions here as a matter of federal law. Police depart-
ments that are more sensitive to public safety have
every right to mandate more sensible solutions, and
the better departments will. The risk here is that less
sophisticated police departments, more prone to bureau-
cratic convenience than public safety concerns, will take
shelter in today’s decision, and, consequently, their
communities will incur horrendous crimes of violence
that would not otherwise have occurred.
  Accordingly, with great respect for the contrary view
expressed in the majority opinion, I concur in part
and dissent in part from the judgment of the court.




                           7-11-11